Citation Nr: 1613097	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for postoperative residuals of a right parotid gland tumor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1977 to November 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2013 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for postoperative residuals of a right parotid gland tumor are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Board notes that additional records were submitted by the Veteran after the January 2014 supplemental statement of the case.  These records include portions of VA treatment dated from November 2014 to July 2015.  The Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304.  However, in light of the fully favorable decision below regarding the Veteran's service connection claim for tinnitus, the Board finds that the Veteran is not prejudiced by the Board's review of the additional evidence.  In addition, the AOJ will have the opportunity to review these records upon remand.



FINDING OF FACT

Tinnitus as likely as not manifested to a compensable degree within one year of service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran reports experiencing ringing in his ears since his discharge from active service.  See March 2009 Claim.  The Veteran claims that he received excessive noise exposure during service from engines and through his sharpshooter training.  See February 2012 VA Form 9; March 2009 Claim.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was a recovery specialist, with the related civilian occupation of a tow truck operator.  While the Department of Defense's Noise Exposure Listing does not include the Veteran's specific MOS, it notes that a motor transport operator has a moderate probability of noise exposure.  The Veteran's DD 214 also documented that he received a sharpshooter qualification badge for the M16 rifle.  The Veteran asserted that he was not provided with ear plugs during his duties or when he was qualifying for the M16 badge.  See April 2009 Statement in Support of Claim.  Given the circumstances of the Veteran's service, the Board acknowledges the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

Service treatment records are silent for any tinnitus complaints, treatment, or diagnoses during service.  Following the Veteran's discharge from service, the record reflects that he underwent a right parotidectomy surgery in November 1996.  Before the surgery was performed, a November 1996 preoperative anesthesia evaluation stated that he had a history of tinnitus.  A subsequent February 1997 treatment record from the Washington University in St. Louis documented the Veteran's report that his constant right ear tinnitus had its onset after his right parotid surgery.  The Veteran continued to complain of right ear tinnitus in March and July of 1998.  He also reported ringing in his ears in an April 2006 questionnaire for the Washington University in St. Louis.  In terms of post-service employment, a September 2013 VA treatment record stated that he used to be employed as a plastic worker before working for eight years as a dog breeder and/or trainer.  The Veteran has not reported that he was exposed to excessive noise after service.

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also notes that recurrent tinnitus is a compensable disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  The Board acknowledges the February 1997 record in which the Veteran indicated that the onset of his tinnitus did not occur until after the 1996 surgery.  However, the Board finds that the Veteran's statements have been largely consistent in reporting that his tinnitus has been present since his discharge from service.  In addition, the November 1996 record that documented tinnitus before the surgery persuades the Board to accept the credibility of the Veteran's contentions.  Consequently, the Veteran's statements support a finding that his tinnitus manifested to a compensable degree within one year of his discharge from service.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

In the October 2013 remand, the Board instructed the AOJ to afford the Veteran a VA examination in connection with his service connection claim for bilateral hearing loss.  The Veteran was provided with such an examination in November 2013.  However, the examiner stated that the test results were inconsistent and did not reflect the Veteran's maximal efforts.  Reinstruction and encouragement did not improve his responses to testing.  The examiner consequently determined that that the test results were invalid.  As such, the examiner did not report the test results or provide an opinion concerning etiology.  However, the record contains findings from a September 2013 private audiogram that meet the standards for bilateral hearing loss under 38 C.F.R. § 3.385.  Entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion is needed as to whether the September 2013 hearing loss is related to the Veteran's active service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As a remand is necessary for the examiner to consider these findings, the Board finds that the Veteran should also be afforded another examination.

The October 2013 remand also directed the AOJ to obtain a VA examination and opinion that addressed the Veteran's service connection claim for postoperative residuals of a right parotid gland tumor.  During a subsequent November 2013 VA examination, the examiner opined that it was more likely than not that the Veteran's right side facial injury did not lead to his right parotid gland tumor.  The examiner added that he was not aware of facial trauma leading to a pleomorphic adenoma.  The examiner did not provide any further explanation or an indication that he conducted research before reaching this conclusion.  Furthermore, the opinion does not address whether a pleomorphic adenoma was otherwise related to any other aspect of service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an additional VA medical opinion is needed to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, a July 2012 VA treatment record reflects that the Veteran receives Social Security Administration (SSA) benefits in the form of SSA disability insurance (SSDI).  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and postoperative residuals of a right parotid gland tumor.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA St. Louis Health Care System dated since November 2013.

2.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After completing the preceding development, the case should be returned to the November 2013 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any postoperative residuals of a right parotid gland tumor that may be present.  If an additional examination is deemed necessary by the VA examiner, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A thorough explanation for any opinion must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

For each current postoperative residual of a right parotid gland tumor, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to active service.

In providing an opinion, the examiner must address the Veteran's contention that his right parotid gland tumor was caused by his reported in-service injury to the right face and right ear.

4.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current bilateral hearing loss, to include any hearing loss during the appellate period.

For any diagnosed hearing loss, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to, or had its onset during, the Veteran's active duty.

If the examiner determines that any diagnosed hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

Regardless of the conclusion reached, the examiner must address the following:  (1) the findings of the September 2013 private audiogram; (2) the Veteran's report that his bilateral hearing loss first manifested during his period of service and has continued since that time; (3) the Veteran's assertion that he was not provided with hearing protection during service; and (4) the Veteran's contention that he was exposed to loud noises during service from engines and through his training for a sharpshooter qualification badge for the M16 rifle.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


